DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicants’ election without traverse of Species A (claim 8) and Species B (claims 10), filed 04/12/2022, is acknowledged. It is noted that although applicant’s election of Species B was limited to claim 10, the election/restriction requirement mailed 11/08/2021 clearly included both claims 10 and 12 for Species B. Therefore claim 12 is also under examination (despite applicant’s indication that claim 12 is withdrawn). Claims 2-4 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Status of Claims
Claims 1 and 5-20 are pending and presently under examination. 
Claims 2-4 are withdrawn. Claims 21 and 22 are cancelled.
Priority
This application does not claim the benefit of domestic priority or foreign priority to any related applications. Accordingly, the effective filing date of the instant application is 06/20/2018. 
Information Disclosure Statement
The information disclosure statement (IDS) documents filed are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS document(s) has/have been fully considered by the examiner.
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 5-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The United States Patent and Trademark Office published revised guidance on the application of 35 U.S.C. § 101. USPTO’s 2019 Revised Patent Subject Matter Eligibility Guidance (“Guidance”). Under the Guidance, in determining what concept the claim is “directed to,” we first look to whether the claim recites:
(1) any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes) (Guidance Step 2A, Prong 1); and
(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)) (Guidance Step 2A, Prong 2).
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim contains an “‘inventive concept’ sufficient to ‘transform’” the claimed judicial exception into a patent-eligible application of the judicial exception. Alice, 573 U.S. at 221 (quoting Mayo, 566 U.S. at 82). In so doing, we thus consider whether the claim:
(3)   adds a specific limitation beyond the judicial exception that are not “well-understood, routine and conventional in the field” (see MPEP § 2106.05(d)); or 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (January 7, 2019). 
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.(Guidance Step 2B). See Guidance, 84 Fed. Reg. at 54-56.
Step 1
The instantly claimed invention (claim 1) is directed to a method of determining a probability of a fetal chromosomal abnormality. Thus, the claim is directed to one of the statutory categories of invention. MPEP 2106.03. 
A. Guidance Step 2A, Prong 1
As discussed in the MPEP, abstract ideas include mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations; see MPEP § 2106.04(a)(2), subsection I); certain methods of organizing human activity (see MPEP § 2106.04(a)(2), subsection II); and mental processes (concepts performed in the human mind including an observation, evaluation, judgment, opinion; see MPEP § 2106.04(a)(2), subsection III). 
In this case, the claimed determining and comparing steps are not limited to any particular acts or operations and broadly read on evaluation (i.e. comparing numbers) and judgement (i.e. making a determination). As such, these are acts that can be reasonably performed by the human mind of a scientist or engineer and fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG (Section I, 84 Fed. Reg. at 52). See October Update at Section I(C)(ii). 
Additionally, when read in light of the specification and from the view of one of ordinary skill in the art, the step for ‘determining’ a likelihood ratio and ‘determining’ parameter thresholds both encompass a mathematical concept. In particular, the specification [pages 8-10] teaches specific equations for achieving these functions. Therefore, these steps reasonably encompass a mathematical concept. See MPEP 2106.04 and 2106.05(II), and October 2019 Update at Section I.B [Step 2A, Prong 1: YES].
B. Guidance Step 2A, Prong 2
This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. Having made that determination, under the 2019 Guidance, the examiner next determines whether there are additional elements beyond the recited abstract idea(s) that integrate them into a practical application.  
In this case, there are not additional steps (beyond the abstract idea) that are indicative of integration into a practical application. See MPEP 2106.05(g). With regard to the generically recited processor unit, applicant is reminded that “generic computer components such as a computer and database do not satisfy the inventive concept requirement.”  See MPEP 2106.05(h).  Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application. 

C. Guidance Step 2B: 
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. In this case, the claims do not include additional steps and/or elements appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception(s) for the following reasons: 
As discussed above, there are no non-abstract steps that integrate the recited judicial exception into a practical application. Additionally, with regards to the claimed processor unit, the courts have explained that the use of generic computer elements do not alone transform an otherwise abstract idea into patent-eligible subject matter. See DDR Holdings (Fed. Cir. 2014). Thus, the independent claim(s) as a whole do not amount to significantly more than the exception itself. Therefore, the claim(s) is/are not patent eligible.

D. Dependent Claims: 
Dependent claims 5-17, 19, 20 have also been considered under the two-part analysis but do not include additional steps/elements appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception(s) for the following reasons. 
Claims 5-17 are all directed to steps that further limit the specificity of the abstract idea set forth above. As such, these steps are also directed to an abstract idea for the reasons set forth above in Step 2A (prong 1) analysis. Therefore, based on the two-part analysis, the instantly rejected claims as a whole are not drawn to eligible subject matter as they are directed to an abstract idea (and/or natural correlation) without significantly more. With regards to claims 19 and 20, which recite an interface unit and a computer and computer-readable medium, applicant is reminded that “generic computer components such as a computer and database do not satisfy the inventive concept requirement.”  See MPEP 2106.05(h).  Therefore, the claim(s) is/are not patent eligible. For additional guidance, applicant is directed generally to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019. 


Claim rejections - 35 USC § 112, 2nd Paragraph

The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1 and 5-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims that depend directly or indirectly from claim(s) 1 and 18 is/are also rejected due to said dependency.
Claims 1 and 18 recite the terms "chromosome sequence density". It is unclear as to the metes and bounds of this term and review of the specification does not provide any limiting definition such that one of ordinary skill in the art would know how to avoid infringement. Clarification is requested via amendment. 
Claims 1 and 18 recite “determining a likelihood ratio indicative of fetal chromosomal abnormality, wherein the likelihood ratio is determined as a ratio between a probability of chromosomal abnormality and a probability of chromosomal normality according to respective abnormality and normality models based on the first and second parameters.” This is limitation is confusing because it is relying upon  information that has not been previously determined or obtained (e.g. there is no previous mention of or details regarding the probability of chromosomal abnormality and a probability of chromosomal normality according to respective abnormality and normality models based on the first and second parameters). In other words, one of skill in the art would know that such information must be previously obtained in order to be used as input for any mathematical model or calculations. A review of the specification [page 8] provides a LR equation, however, it is improper to import narrowing limitations found in the specification into the claims. See MPEP 2111.01. As a result, it is unclear what computational techniques are included or excluded by the claim language such that one of ordinary skill in the art would know how to avoid infringement. Clarification is requested via amendment. 
Claims 1 and 18 recite “determining…performance parameter thresholds.” Such generic functional claim language amounts to descriptions of problems to be solved and covers all means or methods of performing the claimed function. As a result, it is unclear what computational techniques are included or excluded by the claim language such that one of ordinary skill in the art would know how to avoid infringement. A review of the specification does not describe, to any appreciable extent, any algorithms, equations, or prose equivalent that correspond to the claimed function. Moreover, this step does not appear to rely upon any of the information that is previously determined in the claims. As a result, the claim fails to provide “a clear-cut indication of the scope of the subject matter embraced by the claim” by generically encompassing all known mathematical and/or computational techniques known in the art that, when practiced, achieve the claimed result. Clarification is requested via amendment. 
Claims 1 and 18 recite “comparing an estimate of one or more performance parameters associated with the sample against the one or more performance parameter thresholds.” Such generic functional claim language amounts to descriptions of problems to be solved and covers all means or methods of performing the claimed function. As a result, it is unclear what computational techniques are included or excluded by the claim language such that one of ordinary skill in the art would know how to avoid infringement. A review of the specification does not describe, to any appreciable extent, any algorithms, equations, or prose equivalent that correspond to the claimed function. As a result, the claim fails to provide “a clear-cut indication of the scope of the subject matter embraced by the claim” by generically encompassing all known mathematical and/or computational techniques known in the art that, when practiced, achieve the claimed result. In addition, the above ‘comparing’ step is confusing because it is relying upon  information that has not been previously determined or obtained (e.g. the previous step determines parameter thresholds but there is no previous step for determining ‘estimates’ per se). Clarification is requested via amendment. The examiner suggests, for example, amending the claim to incorporate specific mathematical techniques, equations, or prose equivalent that a suitably programmed computer would execute in order to achieve the claimed results.
Claim 5 recites “fetal fraction threshold”. It is unclear as to the metes and bounds of this term and review of the specification does not provide any limiting definition such that one of ordinary skill in the art would know how to avoid infringement, i.e. what elements constitute the numerator and denominator of said fraction. Clarification is requested via amendment. For purposes of examination, this term is broadly interpreted as a fraction. 
Claims 8 and 9 recite “wherein the performance parameter threshold is dynamically determined based upon the first and second parameters.” Such generic functional claim language amounts to descriptions of problems to be solved and covers all means or methods of performing the claimed function. As a result, it is unclear what computational techniques are included or excluded by the claim language such that one of ordinary skill in the art would know how to avoid infringement, i.e. what computational limitation is intended by the term “dynamically”. A review of the specification does not describe, to any appreciable extent, any algorithms, equations, or prose equivalent that correspond to the claimed function. Clarification is requested via amendment.
Claim 17 recites an “apparatus” arranged to perform a method. However, the apparatus as claimed is not limited to comprise any structural limitations whatsoever. As a result, the claim is indefinite as the metes and bounds of the claim structure are unclear. Clarification is requested via amendment.
Claim 19 recites an “interface unit”. It is unclear as to the metes and bounds of this term such that one of skill in the art would recognize what structural limitation is intended based on common knowledge in the art. A review of the specification fails to provide any limiting definition for this term and does not correlate it with any specific structures that could serve to perform the claimed function. Clarification is requested by cancelling this claim or amending the claim to clarify what specific structure or equivalent is intended.
Claim 20 recites “software tangibly stored on a computer-readable medium”. It is unclear as to the metes and bounds of the term " computer-readable medium” such that one of skill in the art would recognize what limitation is intended based on common knowledge in the art. In this case, the specification fails to provide any limiting definition for this term, or in what way software is “tangibly” stored. i.e. the claim as written could encompass signals. The Examiner suggests that the instant claims be amended to replace the term memory with a non-transitory computer-readable medium (encoded with a program). 

Examiner' s Comment – Prior Art Rejection of Indefinite Claims
In view of the indefiniteness and lack of clarity in the instant claims, as set forth in the 35 USC 112 2nd rejections above, the Examiner has had difficulty in properly interpreting instant claims. However, to avoid piecemeal prosecution and to give applicant a better appreciation for relevant prior art if the claims are redrafted to avoid the 35 USC 112 2nd rejections, the Examiner has broadly interpreted the claims for purposes of applying the following prior art rejections.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 5-8, 15, 16, 17, 18, 19, 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sehnert et al. (CLINICAL CHEMISTRY, vol. 57, no. 7, 1 July 2011 (2011-07-01), pages 1042-1049; IDS filed 06/20/2018). 
Regarding claims 1, 18, Sehnert teaches a computational method for detecting fetal chromosomal abnormalities from maternal blood. In particular, Sehnert teaches determining sequence data that unambiguously mapped to single genomic locations in a chromosome [page 1043, col. 2], determining chromosome mapped site data [Table 1], and determining training data [page 1044, col. 2, and page 1045, col. 1], which reads on determining data indicative of target chromosomes and sequence density. Sehnert teaches determining chromosome ratios wherein the count of mapped sites for a given chromosome of interest is normalized to counts observed on another predetermined chromosome (or set of chromosomes) [page 1043, col. 2]. Sehnert does not specifically teach determining performance parameter thresholds or comparing an estimated of performance parameters, as claimed. However, Sehnert makes obvious these features by calculating normalized chromosome values (NCV) [page 1044, col. 1, Figures 1 and 2, Table 3] using a specific equation, wherein mu and sigma are the estimated training set mean and SD (which suggests performance parameters), and since the NCV makes obvious a comparison of performance parameters. 
Regarding claim(s) 5, 6, 7, Sehnert teaches identifying an optimal chromosome ratio for each chromosome of interest, comprising a numerator and a denominator [page 1043, col. 2, page 1044, col. 1], which makes obvious a fetal fraction since the data is from cell-free fetal DNA absent any limiting definition to the contrary. Regarding claim(s) 6, determining threshold values for trisomy or sex chromosome classification for all chromosomes of interest and defining a classification schema [page 1042, col. 1], and excluding biological data that does not meet specific sequence criteria or thresholds [page 1043, col. 2, page 1046, col. 1], which makes obvious low performing parameters. 
Regarding claim(s) 8, 9, Sehnert makes obvious determining performance parameters as discussed above. Regarding claim(s) 15, 16, Sehnert teaches identifying the optimal chromosome ratio for each chromosome of interest, including considering each autosome as a potential denominator in a ratio of counts with our chromosomes interest  [page 1043, col. 2, page 1044, col. 1]. Regarding claim(s) 17, 19, 20, Sehnert does not specifically teach a computer processor and storage medium or an interface for displaying results. However, Sehnert suggests these limitations by teaching algorithms for performing the above steps (which necessarily require a suitably programmed computer) and means for displaying computational results (which suggest an interface).  Sehnert additionally teaches a DNA analyzer for obtaining data [Materials and Methods section]. For these reasons, the instant claims do not recite any new element or new function or unpredictable result, and the examiner invites the applicant to provide evidence demonstrating the novel or unobvious difference between the claimed limitations and those used in the prior art, as mere argument cannot take the place of evidence lacking in the record. Estee Lauder Inc. v. L'Oreal, S.A., 129 F.3d 588, 595 (Fed. Cir. 1997).
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PABLO S WHALEY whose telephone number is (571)272-4425.  The examiner can normally be reached between 1pm-9pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anita Coope can be reached at 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PABLO S WHALEY/Primary Examiner, Art Unit 3619